810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.Allie SHARP, Ruth Mitchell, Jeff Brady, Jim Joslin, Carol L.May, Carol T. Shirley, Al C. Parke, Michael C.Sambury, William C. Seabold, and SamBeard, Defendants-Appellees.
No. 86-5738.
United States Court of Appeals, Sixth Circuit.
Nov. 11, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record, plaintiff having declined to file a timely informal brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this civil rights action, plaintiff complains of various alleged constitutional rights deprivations which are said to have occurred during his stay at the Luther Luckett Correctional Complex.   After several pleadings had been exchanged, the district court denied plaintiff's motion for summary judgment and granted defendants' motion for summary judgment.   Plaintiff appealed.   On appeal plaintiff moves for the appointment of appellate counsel.


3
Upon consideration, we agree that plaintiff's claims concerning denial of access to the courts, cruel and unusual punishment, and a conspiracy by prison officials are without merit.   We affirm for the reasons set forth by the district court in the order on appeal.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit.


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.